Webster, J. —
This is an action for an unlawful detainer, brought by the W. B. Hutchinson Investment Company, a corporation, against Alfred W. Seymour and Fanny M. Seymour, his wife, and the Womans Exchange, a corporation of which Fanny M. Seymour was president' and business manager. The demised premises consisted of a flat on the third floor of the Estabrook building, located at 211 Union street, in the city of Seattle. The court dismissed the action as against Alfred W. Seymour and Fanny M. Seymour, but rendered judgment against appellant, the Womans Exchange.
The only question for consideration is the sufficiency of the service of the notice to surrender possession of the premises. The court made the following finding, which appellant concedes is correct:
*606“That Arthur H. Hutchinson tried to find some person at the residence of the said defendants at Flat One (1) on the third floor of the Estabrook Building, comer of Second avenue and Union street, Seattle, Fling county, Washington, and being unsuccessful, made service upon all of the occupants collectively and individually by affixing upon the separate doors two separate notices as above mentioned and by mailing a separate copy of the said notice directed to all these defendants, Alfred W. Seymour, Fanny M. Seymour and the Womans Exchange, a corporation, by placing three copies of the said notice in three separate envelopes, sealed and stamped with both a regular two cent stamp and also registered in three separate directed envelopes, one to Fanny M. Seymour and one to Alfred W. Seymour and one to the Womans Exchange, a corporation, addressed to 211 Union street, Seattle, King county, Washington, and deposited the same in the post office at Seattle on February 5th, 1916.”
B,em. Code, § 814, provides:
“Service of any notice provided for in this act may be had upon a corporation by delivering a copy thereof to any officer, agent or person having charge of the business of such corporation, at the premises unlawfully held, and in case no such officer, agent or person can be found upon such premises, then service may be had by affixing a copy of such notice in a conspicuous place upon said premises and by sending a copy through the mail addressed to such corporation at the place where said premises are situated.”
The service in this case was in strict compliance with the provisions of the státute and was clearly sufficient. Smith v. Seattle Camp No. 69, W. O. W., 57 Wash. 556, 107 Pac. 372. Affirmed.
Ellis, C. J., Chadwick, and Main, JJ., concur.